            Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                       )   Criminal No. 21cr10232
     UNITED STATES OF AMERICA                          )
                                                       )   Violations:
                v.                                     )
                                                       )   Counts One-Two: Wire Fraud
     BAHRAM GHARONY,                                   )   (18 U.S.C. § 1343)
                                                       )
                       Defendant                       )   Forfeiture Allegation:
                                                       )   (18 U.S.C. § 981(a)(1)(C) and
                                                       )   28 U.S.C. § 2461)
                                                       )

                                        INFORMATION

      At all times relevant to this Information:

                                       General Allegations

       1.      From in or about March 2008 until September 2020, the defendant, BAHRAM

GHARONY, worked for the City of Boston as an auto-repair technician and mechanic for the

Boston Police Department’s (“BPD”) Fleet Management Division which was responsible for the

acquisition, repair, maintenance and inventory of BPD vehicles.

       2.      GHARONY specialized in foreign vehicles, namely Hondas and Toyotas and had

the authority to order parts for BPD vehicles using longstanding accounts BPD had with several

local automotive dealerships.

       3.      After ordering specific auto-parts, GHARONY received invoices from the

dealerships. GHARONY submitted the invoices, which he sometimes altered, to BPD’s Fleet

Management Division for payment, and the dealerships delivered the auto-parts to GHARONY.




                                                   1
            Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 2 of 7




       4.      In addition to maintaining a personal bank account at City of Boston Credit

Union, GHARONY also used several mobile payment computer applications including Cash

App, whose computer servers for electronic payments were in California.

                                        Scheme to Defraud

       5.      Beginning in or about June 2017, and continuing until at least September 2020,

GHARONY engaged in a scheme to defraud BPD of over $260,000 in automotive parts, tools,

and supplies. As part of the scheme to defraud, GHARONY used BPD Fleet Management

Division accounts to purportedly order parts for BPD vehicles, but which GHARONY instead

converted and sold to others.

       6.      To conceal the scheme, GHARONY also at times altered the invoices he

submitted to BPD for payment by either removing the Vehicle Identification Number (“VIN”)

for the vehicle or directing an automotive tool vendor to falsely characterize a tool purchase as a

parts purchase. At times, GHARONY also purported to purchase parts for BPD’s stock of

replacement parts, but instead acquired and resold the parts.

       7.      Using an informal network of automotive mechanics, GHARONY sold Honda

and Acura auto-parts to others that he falsely claimed he had lawfully obtained using a discount

available to BPD.

                          Acts in Furtherance of the Scheme to Defraud

       8.      Among other acts in furtherance of the scheme to defraud, GHARONY did the

following:




                                                 2
            Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 3 of 7




       February 19-20, 2020 Transaction

       9.      On or about February 19, 2020, GHARONY ordered auto-parts including two

“lower control arms”, from a Honda dealership in Norwood. Although he purported to be

ordering the parts for a BPD vehicle, GHARONY provided the dealership with a VIN for a

vehicle not associated with any BPD vehicle.

       10.     On or about February 20, 2020, the Norwood dealership gave GHARONY several

invoices totaling $576.82 that listed the VIN that GHARONY had provided to the dealership.

To conceal the scheme to defraud, GHARONY whited-out the VIN from the invoice and

submitted the redacted invoice to BPD for payment. Based on GHARONY’s fraudulent

representations and course of conduct, BPD paid the invoice and GHARONY took custody of

the parts from the Norwood dealership.

       11.     On or about February 20, 2020, GHARONY sold the parts he fraudulently

acquired from the Norwood dealership to an individual who on or about the same day paid

GHARONY approximately $540.00 for the parts over Cash App.

       12.     On or about March 23, 2020, GHARONY transferred the funds from the February

20, 2020 parts sale to his personal bank account at City of Boston Credit Union.

       May 4-5, 2020 Transaction

       13.     On or about May 4, 2020, GHARONY ordered auto-parts including an “intake

manifold” from a Honda dealership in Norwood. Although he purported to be ordering the parts

for BPD, the intake manifold was not compatible with any vehicle in BPD’s vehicle fleet.

       14.     Based on GHARONY’s order, on or about May 5, 2020, the Norwood dealership

shipped the parts to GHARNONY and submitted an invoice totaling $918.36. GHARONY


                                                3
          Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 4 of 7




submitted the invoice to BPD for payment and falsely claimed he had acquired the parts for BPD

as “stock,” replacement parts.

       15.     On or about May 5, 2020, GHARONY sold the parts he fraudulently acquired

from the Norwood dealership to an auto-part business in New Hampshire who paid GHARONY

approximately $900.00 for the parts over Cash App.

       16.     On or about June 9, 2020, GHARONY transferred the funds from the May 5,

2020 transaction to his personal bank account at City of Boston Credit Union.




                                               4
          Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 5 of 7




                                     COUNTS ONE-TWO
                                          Wire Fraud
                                      (18 U.S.C. § 1343)

       The United States Attorney charges:

       17.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

16 of this Information.

       18.     From in or about June 2017 through in or about date September 2020, in the District

of Massachusetts, and elsewhere, the defendant,

                                    BAHRAM GHARONY,

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money

and property by means of materially false and fraudulent pretenses, representations, and promises,

did transmit and cause to be transmitted by means of wire communications in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme

to defraud, as set forth below:

 Count       Approximate Date                               Description
   1          March 22, 2020      Transfer of $750 from CashApp to City of Boston Credit Union
   2           June 9, 2020       Transfer of $1,500 from CashApp to City of Boston Credit Union

       All in violation of Title 18, United State Code, Section 1343.




                                                  5
          Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 6 of 7




                                FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       19.     Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1343, set forth in Counts One and Two, the defendant,

                                      BAHRAM GHARONY

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses.

       20.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.




                                                 6
          Case 1:21-cr-10232-DPW Document 1 Filed 07/30/21 Page 7 of 7




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).



                                                    NATHANIEL R. MENDELL
                                                    Acting United States Attorney

                                            By: /s/ Neil Gallagher
                                                    Neil J. Gallagher, Jr.
                                                    Assistant U.S. Attorney


Dated: July 30, 2021




                                               7
